United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-1642
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of North Dakota.
Wendy Mae Vondal,                         *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: September 17, 2010
                                 Filed: September 22, 2010

                                     ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Wendy Vondal appeals the sentence the district court1 imposed after she
pleaded guilty to conspiring to possess with intent to distribute more than 500 grams
of a mixture or substance containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1) and 846, and 18 U.S.C. § 2. Her counsel seeks leave to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967), raising as a potential
issue that Vondal received ineffective assistance of counsel.


      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.
       The written plea agreement contains an appeal waiver, and we will enforce it
because (1) the transcript of Vondal’s plea hearing shows that the plea was knowing,
voluntary, and entered with full knowledge of the appeal waiver; (2) the exceptions
to the waiver do not apply in this direct appeal; and (3) enforcing the waiver would
not cause a miscarriage of justice. See United States v. Andis, 333 F.3d 886, 890-92
(8th Cir. 2003) (en banc) (enforceability of appeal waiver); United States v. Estrada-
Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver
in Anders case). Further, ineffective-assistance claims are more properly raised in a
proceeding under 28 U.S.C. § 2255, see United States v. Cain, 134 F.3d 1345, 1352
(8th Cir. 1998), and Vondal reserved her right to do so.

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we dismiss this appeal, and we grant counsel’s motion
to withdraw, subject to counsel informing Vondal about procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                         -2-